Exhibit 10.5
 
ESCROW AGREEMENT
 
Made as of June 4, 2012
 
Between
 
2314505 ONTARIO INC.
 
(the “Purchaser”)
 
and
 
DECISIONPOINT SYSTEMS INC.
 
(“DPS”)
 
and
 
KAREN DALICANDRO
 
(“Karen”)
 
and
 
2293046 ONTARIO INC.
 
(“Karenco”)
 
and
 
McMillan LLP
 
(the “Escrow Agent”)
 
 
i

--------------------------------------------------------------------------------

Table of Contents
 
TABLE OF CONTENTS
 
 

ARTICLE 1 – INTERPRETATION  2   Section 1.1 Definitions 2   Section 1.2
Additional Rules of Interpretation 3       ARTICLE 2 – ESCROW AGENT    
Section 2.1 Appointment of Escrow Agent 3   Section 2.2 Receipt of Escrow
Payment  3   Section 2.3 Investment of Escrow Payment 3   Section 2.4 Payment
into Court 3   Section 2.5 Release of Escrow Amount 3   Section 2.6 Release of
Holdback Amount 4   Section 2.7 Residency 4   Section 2.8 Escrow Agent’s
Representation of Purchaser 4   Section 2.9 Limitation of Escrow Agent’s
Liability 4   Section 2.10 Indemnity in Favour of Escrow Agent 5   Section 2.11
Successors to Escrow Agent 5       ARTICLE 3 – GENERAL 6   Section 3.1 Further
Assurances 6   Section 3.2 Notice 6   Section 3.3 Entire Agreement 8  
Section 3.4 Governing Law and Submission to Jurisdiction 8   Section 3.5
Provisions Incorporated by Reference  8       Schedule 1.1(4) 10

 

 
 
ii

--------------------------------------------------------------------------------

Table of Contents
 
ESCROW AGREEMENT
 
This Agreement is made as of the 4th day of June, 2012 between
 
2314505 ONTARIO INC.,
a corporation formed under the laws of Ontario
(the “Purchaser”)
 
and
 
DECISIONPOINT SYSTEMS, INC.,
 
a corporation formed under the laws of Delaware
 
(“DPS”)
 
and
 
KAREN DALICANDRO
(the “Vendor”)
 
and
 
2293046 ONTARIO INC.,
 a corporation formed under the laws of Ontario
(“Karenco”)
 
and
 
McMILLAN LLP,
an Ontario limited liability partnership carrying on the practice of law in
Ontario
(the “Escrow Agent”)
 
RECITALS
 
A. The Purchaser entered into a share purchase agreement dated the date hereof
(as amended, supplemented or restated from time to time, the “Purchase
Agreement”) regarding the sale to the Purchaser by the Vendors (as hereinafter
defined) of all issued and outstanding shares in the capital of Apex Systems
Integrators Inc. (the “Corporation”).
 
B. The Purchase Agreement requires the Purchaser to pay the sum of C$240,000
(the “Escrow Payment”) out of the Closing Amount to the Escrow Agent to be held,
invested and distributed in accordance with this Agreement and the Purchase
Agreement.
 
C. The parties desire to deposit the Escrow Payment with the Escrow Agent,
subject to the terms of this Agreement.
 
FOR VALUE RECEIVED, the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE 1 – INTERPRETATION
 
Section 1.1 Definitions
 
In this Agreement, capitalized words which are not otherwise defined have the
meaning given to them in the Purchase Agreement, and:
 
(1) “Agreement” means this agreement including any recitals and schedules to
this agreement, as amended, supplemented or restated from time to time.
 
(2) “Escrow Amount” means the Escrow Payment together with all interest and
compounded interest earned or accrued thereon.
 
(3) “Escrow Payment” has the meaning given to it in Recital B.
 
(4) “Joint Direction” means a joint direction of the Purchaser, DPS and the
Vendors substantially in the form of Schedule 1.1(4).
 
(5) “Notice of Claim” means a statutory declaration of a senior officer of DPS
verifying the facts in support of its claim pursuant to Section 6.5 of the
Purchase Agreement and setting out in reasonable detail particulars of the
calculations of the such claim.
 
(6) “Purchase Agreement” has the meaning given to it in Recital A.
 
(7) “Vendors” means, collectively, Karen and Karenco.
 
Section 1.2 Additional Rules of Interpretation
 
(1) Gender and Number.  In this Agreement, unless the context requires
otherwise, words in one gender include all genders and words in the singular
include the plural and vice versa.
 
(2) Headings and Table of Contents.  The inclusion in this Agreement of headings
of Articles and Sections and the provision of a table of contents are for
convenience of reference only and are not intended to be full or precise
descriptions of the text to which they refer.
 
(3) Section References.  Unless the context requires otherwise, references in
this Agreement to Sections or Schedules are to Sections or Schedules of this
Agreement.
 
(4) Words of Inclusion.  Wherever the words “include”, “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation” and the words following “include”, “includes” or
“including” shall not be considered to set forth an exhaustive list.
 
(5) References to this Agreement.  The words “hereof”, “herein”, “hereto”,
“hereunder”, “hereby” and similar expressions shall be construed as referring to
this Agreement in its entirety and not to any particular Section or portion of
it.
 
(6) Statute References.  Unless otherwise indicated, all references in this
Agreement to any statute include the regulations thereunder, in each case as
amended, re-enacted, consolidated or replaced from time to time and in the case
of any such amendment, re-enactment, consolidation or replacement, reference
herein to a particular provision shall be read as referring to such amended,
re-enacted, consolidated or replaced provision and also include, unless the
context otherwise requires, all applicable guidelines, bulletins or policies
made in connection therewith and which are legally binding.
 
(7) Document References.  All references herein to any agreement (including this
Agreement), document or instrument mean such agreement, document or instrument
as amended, supplemented, modified, varied, restated or replaced from time to
time in accordance with the terms thereof and, unless otherwise specified
therein, includes all schedules and exhibits attached thereto.
 
(8) Writing.  References to “in writing”, “written” and similar expressions
include material that is printed, handwritten, typewritten, faxed, emailed, or
otherwise capable of being visually reproduced at the point of reception.
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE 2 – ESCROW AGENT
 
Section 2.1 Appointment of Escrow Agent
 
The Vendors and the Purchaser hereby jointly appoint the Escrow Agent as escrow
agent and custodian for the receipt, investment and distribution of the Escrow
Amount in accordance with this Agreement.  The Escrow Agent accepts such
appointment and agrees to act as escrow agent in accordance with this
Agreement.  In performing its duties, the Escrow Agent shall act honestly and in
good faith and shall exercise that degree of care, diligence and skill that a
reasonably prudent person would exercise in comparable circumstances.
 
Section 2.2 Receipt of Escrow Payment
 
The Escrow Agent acknowledges receipt of the Escrow Payment.
 
Section 2.3 Investment of Escrow Payment
 
The Escrow Agent shall deposit the Escrow Payment, in trust, in a
Canadian-currency interest-bearing account, term deposit or guaranteed
investment certificate, at Royal Bank of Canada in the name of the Escrow Agent
or such other form of investment as the Vendors and the Purchaser may from time
to time agree in a joint written direction sent to the Escrow Agent.  Any
interest earned on the Escrow Payment or portion thereof while such funds are
held by the Escrow Agent shall accrue in favour of the Vendors and be paid to
the Parties in accordance with this Agreement.
 
Section 2.4 Payment into Court
 
At any time, the Escrow Agent may deposit the Escrow Amount with the Ontario
Superior Court of Justice and, upon such deposit, will be automatically released
and discharged from any and all further obligations to perform any and all
duties and obligations imposed upon the Escrow Agent under this Agreement.
 
Section 2.5 Release of Escrow Amount
 
(1) DPS, the Purchaser and the Vendors may at any time issue a Joint Direction
to the Escrow Agent, setting out the amounts to be paid from the Escrow Amount
to the Purchaser and the Vendors as applicable. The Escrow Agent is irrevocably
authorized and directed to pay the Escrow Amount upon receipt by the Escrow
Agent of a written Joint Direction, in accordance with such written Joint
Direction.
 
(2) The Escrow Agent shall release and deliver the entire amount of the Escrow
Amount to the Vendors on October 16, 2013 unless, prior to October 16, 2013, the
Escrow Agent receives a Notice of Claim from DPS.  The Escrow Agent will
promptly provide a copy of any such Notice of Claim to the Vendors.
 
(3) If the Escrow Agent receives a Notice of Claim from DPS with the time
required in Section 2.5(2), the Escrow Agent shall continue to hold the Escrow
Amount (or such lesser amount as is equal to the amount of Damages set out in
the Notice of Claim) until such time as the Escrow Agent receives:
 
(a)  
a Joint Direction in accordance with this Section 2.5;

 
(b)  
an order from the court having jurisdiction directing disbursement of the Escrow
Amount; or

 
(c)  
the exercise by the Escrow Agent of its rights under Sections 2.4 or 2.10(3).

 
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
(4)           To the extent that the amount of Damages set out in the Notice of
Claim is less than the Escrow Amount, the Escrow Agent shall release such amount
not in dispute to the Vendors in accordance with Section 2.5(2).
 
Section 2.6 Release of Holdback Amount
 
(1) The Purchaser shall release and deliver the entire amount of the Holdback
Amount to the Vendors on December 3, 2013 unless, prior to December 3, 2013, the
Purchaser receives a Notice of Claim from DPS.  DPS will promptly provide a copy
of any such Notice of Claim to the Vendors.
 
(2) If the Purchaser receives a Notice of Claim from DPS with the time required
in Section 2.6(1), the Purchaser shall continue to hold the Holdback Amount (or
such lesser amount as is equal to the amount of Damages set out in the Notice of
Claim) until such time as the Purchaser receives:
 
(a)  
a Joint Direction in accordance with this Section 2.6; or

 
(b)  
an order from the court having jurisdiction directing disbursement of the
Holdback Amount.

 
(3) To the extent that the amount of Damages set out in the Notice of Claim is
less than the Holdback Amount, the Purchaser shall release such amount not in
dispute to the Vendors in accordance with Section 2.6(1).
 
Section 2.7 Residency
 
Each Vendor represents and warrants to the Escrow Agent that she is not a
non-resident of Canada within the meaning of the Tax Act.  Each Vendor shall be
deemed to confirm the accuracy of this representation and warranty at the time,
and from time to time, that any payment is made to her pursuant to the terms of
this Agreement, unless written notice is provided to the Escrow Agent indicating
otherwise prior to payment being made.  The Purchaser represents and warrants to
the Escrow Agent that it is not a non-resident of Canada within the meaning of
the Tax Act.  The Purchaser shall be deemed to confirm the accuracy of this
representation and warranty at the time, and from time to time, that any payment
is made to it pursuant to the terms of this Agreement, unless written notice is
provided to the Escrow Agent indicating otherwise prior to payment being made.
 
Section 2.8 Escrow Agent’s Representation of Purchaser
 
The Vendors acknowledge that the Escrow Agent is corporate counsel to the
Purchaser and has acted for the Purchaser in connection with the Purchase
Agreement and this Agreement.  The Vendors hereby waive any objection or right
that she has or may have by reason of this Agreement which would impair, hinder
or eliminate the Escrow Agent’s right and ability to represent the Purchaser or
the Corporation in connection with this Agreement, the Purchase Agreement or
otherwise.  In addition, the Vendor acknowledges that, if there is any dispute
under the Purchase Agreement or this Agreement, the Escrow Agent may represent
the Purchaser or the Corporation and the Vendors waive any objection to such
representation; provided, however, that, in exercising its duties in its
capacity as Escrow Agent until any resignation pursuant to Section 2.11 and
payment pursuant to Section 2.4, the Escrow Agent shall act in accordance with
this Agreement and its fiduciary duties without regard for its representation of
the Purchaser or the Corporation.
 
Section 2.9 Limitation of Escrow Agent’s Liability
 
The Escrow Agent:
 
(a)  
shall incur no liability under this Agreement for any act, or omission to act,
under this Agreement if taken, or omitted, in good faith;

 
(b)  
shall be under no responsibility in respect of the sufficiency of the interest
earned on the Escrow Amount;

 
(c)  
may employ experts, advisors and counsel and act on the advice of such Persons
to carry out the terms of this Agreement and shall be fully protected in acting
in accordance with such advice;

 
(d)  
shall not be required to defend any legal proceedings which may be instituted
against it in respect of anything herein contained unless requested so to do by
a Party and provided that the Escrow Agent is indemnified to its reasonable
satisfaction against the cost and expense of such defence;

 
(e)  
shall have no responsibility for, and shall have no duty to inquire into, the
genuineness, validity or veracity of any direction, letter, instrument or
document delivered to it, including, a Joint Direction, and shall be fully
protected in acting in accordance with any written instructions given to it
under this Agreement reasonably believed by it to have been signed by the proper
Person, Party or Parties; and

 
(f)  
shall not be bound by any agreement or contract (except for the Purchase
Agreement) between the Vendors and the Purchaser (whether or not the Escrow
Agent has any knowledge thereof), and the duties of the Escrow Agent shall be
limited to those expressly set out in this Agreement and the Purchase Agreement.

 
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
Section 2.10 Indemnity in Favour of Escrow Agent
 
(1) Provision of Indemnity.  The Purchaser shall fully indemnify the Escrow
Agent against any and all claims arising from the carrying out by the Escrow
Agent of its obligations under this Agreement except for such claims that are
directly attributable to the gross negligence, breach of fiduciary
responsibilities or wilful misconduct of the Escrow Agent.
 
(2) Court Order.  Notwithstanding any other provision of this Agreement, the
Escrow Agent shall comply with such notices and instructions as are provided for
in this Agreement and any order, judgment or decree of any court of competent
jurisdiction.  If any part or all of the Escrow Amount held in escrow by the
Escrow Agent is at any time attached or seized under any court order or in case
any judicial order, judgment or decree shall be made affecting this Agreement or
any part hereof, then, in any event, the Escrow Agent is authorized to rely upon
and comply with such order, judgment or decree.  In the case of such compliance,
the Escrow Agent shall not be liable by reason thereof to any of the parties or
to any other Person even if thereafter any such order, judgment or decree is
reversed, modified, annulled, set aside or vacated.  The Escrow Agent is not
bound to enquire into the authority of any Person signing any notices,
instructions, orders, judgments or decrees in connection with this Agreement.
 
(3) Options of Escrow Agent.  Notwithstanding any term in this Agreement, in the
event of any conflicting demands or claims with respect to the subject matter of
this Agreement, the Escrow Agent may:
 
(a)  
discontinue all further acts until such conflicts are resolved;

 
(b)  
commence or defend any action or proceeding for the determination of such
conflict; or

 
(c)  
exercise the Escrow Agent’s rights under Section 2.11.

 
(4) Effect of Deposit into Court.  If the Escrow Agent commences or defends any
action to resolve any such conflict between the Vendor and the Purchaser, the
Escrow Agent shall, upon deposit of all the Escrow Amount with a court of
competent jurisdiction, be automatically released and discharged from any and
all further obligations to perform any and all duties and obligations imposed
upon the Escrow Agent under this Agreement with respect to the subject matter of
such action.
 
(5) Fees.  Notwithstanding any term in this Agreement, all fees of the Escrow
Agent for acting as escrow agent and custodian under this Agreement plus any
costs or expenses incurred by it in connection with its handling of the Escrow
Amount (except bank charges payable from time to time out of the Escrow Amount)
shall be payable solely by the Purchaser and shall not be payable out of the
Escrow Amount.
 
Section 2.11 Successors to Escrow Agent
 
The Escrow Agent may resign and be discharged from all further duties and
obligations hereunder by giving to the Vendors and the Purchaser 10 Business
Days notice in writing or such shorter notice as the Vendors and DPS may accept
as sufficient.  On the Escrow Agent’s resignation, the Escrow Agent may appoint
a new escrow agent acceptable to both DPS and the Vendors.  If the Escrow Agent
fails to make such an appointment, the Vendors, the Purchaser and DPS shall by
agreement (if necessary) appoint a new escrow agent.  Any new escrow agent
appointed pursuant to this Section 2.11 shall be a law firm authorized to
practice in the Province of Ontario or a corporation authorized to carry on the
business of a trust company in the Province of Ontario.  On any new appointment,
the new escrow agent shall be vested with the same powers, rights, duties and
obligations as if it had been originally named as Escrow Agent under this
Agreement, without any further assurance, conveyance, act or deed.
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE 3 – GENERAL
 
Section 3.1 Further Assurances
 
Each Party shall from time to time promptly execute and deliver all further
documents and take all further action necessary or appropriate to give effect to
the provisions and intent of this Agreement.
 
Section 3.2 Notice
 
Unless otherwise specified, each Notice required or permitted by the terms
hereof to be given to the Purchaser, DPS, the Vendors or the Escrow Agent must
be given in writing and delivered personally or by courier, sent by prepaid
registered mail or transmitted by fax to such Party as follows:
 
(a)           if to the Purchaser or DPS:
 
19655 Descartes
Foothill Ranch, California
USA
92610
 
Attention:                      Mr. Nicholas Toms, Chief Executive Officer
Fax number:                   949-215-9642
 
with a copy (which will not constitute notice) to:

 
McMillan LLP
Brookfield Place, 181 Bay Street
Suite 4400
Toronto, Ontario
M5J 2T3
 


 
6

--------------------------------------------------------------------------------

Table of Contents
 
Attention:                      Mr. Wayne D. Gray
Fax number:                   416-865-7048
 
(b)           if to the Vendors:
 
3170 Harvester Road
Burlington, Ontario
L7H 3W8
 
Attention:                      Ms. Karen Dalicandro
Fax number:                   905-634-7271
 
with a copy (which will not constitute notice) to:
 
Gardiner Roberts LLP
Scotia Plaza, 40 King Street West
Suite 3100
Toronto, Ontario
M5H 3Y2
 
Attention:                      Mr. Robert J. Picard
Fax number:                  416-865-6636
 
(c)           if to the Escrow Agent:
 
McMillan LLP
Brookfield Place, 181 Bay Street
Suite 4400
Toronto, Ontario
M5J 2T3
 
Attention:                      Mr. Wayne D. Gray
Fax number:                   416-865-7048
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
or to any other address, fax number or Person that the respective party hereto
designates.  Any notice, if delivered personally or by courier, will be deemed
to have been given when actually received, if transmitted by fax on a Business
Day, will be deemed to have been given on the next Business Day.
 
Section 3.3 Entire Agreement
 
This Agreement and the Purchase Agreement constitute the entire agreement
between the parties with respect to the subject matter and supersede all prior
negotiations and understandings.  No provision may be amended or waived except
in writing.
 
Section 3.4 Governing Law and Submission to Jurisdiction
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein,
and each of the parties irrevocably attorns to the exclusive jurisdiction of the
courts of Ontario.
 
Section 3.5 Provisions Incorporated by Reference
 
The following provisions of the Purchase Agreement shall be incorporated by
reference mutatis mutandis into this Agreement:
 
(a)  
Section [8.5 - Time];

 
(b)  
Section [8.8 - Amendment];

 
(c)  
Section [8.10 – Severability];

 
(d)  
Section [8.12 – Assignment and Enurement]; and

 
(e)  
Section [8.13 – Counterparts and Facsimile].

 
 
 
8

--------------------------------------------------------------------------------

Table of Contents


 
The parties have executed this Agreement.
 

 
2314505 ONTARIO INC.
         
By:
/s/ Nicholas R. Toms
     
Name:
     
Title:
 




 
DECISIONPOINT SYSTEMS, INC.
         
By:
/s/ Nicholas R. Toms
     
Name:
     
Title:
 

 
[illegible]
 
/s/ Karen Dalicandro
 
Signature of Witness
 
KAREN DALICANDRO
 






 
2293046 ONTARIO INC.
           
By:
/s/ Karen Dalicandro
     
Name:
     
Title:
 
   
By:
/s/ Donald Dalicandro
     
Name: Donald Dalicandro
     
Title:
 






 
McMILLAN LLP
           
By:
/s/ Wayne D. Gray
     
Wayne D. Gray, Partner
         





 
9

--------------------------------------------------------------------------------

Table of Contents
 
Schedule 1.1(4)
 
JOINT DIRECTION
 
To:           McMILLAN LLP (the “Escrow Agent”)
 
Re:
Escrow Agreement dated June l, 2012 (the “Closing Date”) between 2314505 Ontario
Inc. (the “Purchaser”), DecisionPoint Systems, Inc. (“DPS”), Karen Dalicandro
(“Karen”), 2293046 Ontario Inc. (“Karenco” and, together with Karen, the
“Vendors”) and the Escrow Agent, and the Share Purchase Agreement dated the
Closing Date between the Purchaser, DPS, the Vendors and Donald Dalicandro
(collectively, the “Agreements”)

 
In accordance with the terms of the Agreements, the Vendors, the Purchaser and
DPS hereby irrevocably authorize and direct the Escrow Agent to pay from the
“Escrow Amount” (as that term is defined in the Escrow Agreement)
CAD$___________ to the Purchaser and the ____________ to the Vendors and this
shall be the Escrow Agent’s good and sufficient authority for doing so.  This
direction may be executed and delivered in any number of counterparts, each of
which when executed and delivered is an original but all of which taken together
constitute one and the same instrument.
 
DATED                                                      ,.                      .
 



 
APEX SYSTEMS INTEGRATORS INC.
           
By:
       
Name:
     
Title:
 

 

 
DECISIONPOINT SYSTEMS, INC.
         
By:
       
Name:
     
Title:
 




       
Signature of Witness
 
KAREN DALICANDRO
 




 
2293046 ONTARIO INC.
           
By:
       
Name:
     
Title:
 

 
 
 
 
10
